 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-mj-05164-JRC Document 4 Filed 07/13/20 Page 1 of 1

United States District Court
Western District of Washington

U.S. v. Stephen Rian Price, MJ20-XM& 5164

This individual would appear to meet the Court’s guidelines for appointment of
counsel because:

Individual has been advised of the right to have court appointed counsel
Individual is a “target” of a Grand Jury investigation
Individual may be exposed to self-incrimination

Individual runs the risk of contempt (may refuse to answer Grand Jury questions)

Additional Information:
Individual Received a Pre-charge letter from AUSA

Individual has received a to appear for:

LJ Individual was subject to a search of home or property by Federal Agents

 

v

 

 

 

Other: Defendant currently in State custody with threat of Federal charges re: Child
Porn

Lupe Zamudio 7/10/2020

 

Submitted by (CJA Administration) Date
